
	
		II
		112th CONGRESS
		1st Session
		S. 1443
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend certain trade preferences to certain
		  least-developed countries in Asia and the South Pacific, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asia–South Pacific Trade Preferences
			 Act.
		2.FindingsCongress finds the following:
			(1)It is in the
			 mutual interest of the United States and least-developed countries to promote
			 stable and sustainable economic growth and development.
			(2)Trade and
			 investment are powerful economic tools and can be used to reduce poverty and
			 raise the standard of living in a country.
			(3)A country that is
			 open to trade may increase its economic growth.
			(4)Trade and
			 investment often lead to employment opportunities and often help alleviate
			 poverty.
			(5)Least-developed
			 countries have a particular challenge in meeting the economic requirements of
			 and competitiveness necessary for globalization and international
			 markets.
			(6)The United States
			 has recognized the benefits that international trade provides to
			 least-developed countries by enacting the Generalized System of Preferences and
			 trade benefits for developing countries in the Caribbean, Andean, and
			 sub-Saharan African regions of the world.
			(7)Enhanced trade
			 with least-developed Muslim countries, including Yemen, Afghanistan, and
			 Bangladesh, is consistent with other United States objectives of encouraging a
			 strong private sector and individual economic empowerment in those
			 countries.
			(8)Offering
			 least-developed countries enhanced trade preferences will encourage both higher
			 levels of trade and direct investment in support of positive economic and
			 political developments throughout the world.
			(9)Encouraging the
			 reciprocal reduction of trade and investment barriers will enhance the benefits
			 of trade and investment as well as enhance commercial and political ties
			 between the United States and the countries designated for benefits under this
			 Act.
			(10)Economic
			 opportunity and engagement in the global trading system together with support
			 for democratic institutions and a respect for human rights are mutually
			 reinforcing objectives and key elements of a policy to confront and defeat
			 global terrorism.
			3.DefinitionsIn this Act:
			(1)Asia or South
			 Pacific countryThe term Asia or South Pacific
			 country means a country listed in section 4(b).
			(2)Beneficiary
			 Asia or South Pacific countryThe term beneficiary Asia or
			 South Pacific country means an Asia or South Pacific country that the
			 President has determined is eligible for preferential treatment under this
			 Act.
			(3)Former
			 beneficiary Asia or South Pacific countryThe term former
			 beneficiary Asia or South Pacific country means a country that, after
			 being designated as a beneficiary Asia or South Pacific country under this Act,
			 ceased to be designated as such a country by reason of its entering into a free
			 trade agreement with the United States.
			4.Authority To
			 designate; eligibility requirements
			(a)Authority To
			 Designate
				(1)In
			 generalNotwithstanding any other provision of law, the President
			 is authorized to designate an Asia or South Pacific country as a beneficiary
			 Asia or South Pacific country eligible for preferential treatment under this
			 Act—
					(A)if the President
			 determines that the country meets the requirements set forth in section 104 of
			 the African Growth and Opportunity Act (19 U.S.C. 3703); and
					(B)subject to the
			 authority granted to the President under subsections (a), (d), and (e) of
			 section 502 of the Trade Act of 1974
			 (19 U.S.C. 2462), if the country otherwise meets the eligibility criteria set
			 forth in such section 502.
					(2)Application of
			 section 104Section 104 of the African Growth and Opportunity Act
			 shall be applied for purposes of paragraph (1) by substituting Asia or
			 South Pacific country for sub-Saharan African country
			 each place it appears.
				(b)Countries
			 eligible for designationFor purposes of this Act, the term
			 Asia or South Pacific country refers to the following or their
			 successor political entities:
				(1)Afghanistan.
				(2)Bangladesh.
				(3)Bhutan.
				(4)Cambodia.
				(5)Kiribati.
				(6)Lao People’s
			 Democratic Republic.
				(7)Maldives.
				(8)Nepal.
				(9)Samoa.
				(10)Solomon
			 Islands.
				(11)Timor-Leste
			 (East Timor).
				(12)Tuvalu.
				(13)Vanuatu.
				5.Eligible
			 articles
			(a)In
			 generalUnless otherwise excluded from eligibility (or otherwise
			 provided for in this Act), preferential treatment shall apply in accordance
			 with subsections (b), (c), and (d).
			(b)Certain
			 articles
				(1)In
			 generalThe President may provide duty-free treatment to any
			 article described in subparagraphs (B) through (G) of section 503(b)(1) of the
			 Trade Act of 1974 (19 U.S.C.
			 2463(b)(1)) if—
					(A)the article is
			 the growth, product, or manufacture of a beneficiary Asia or South Pacific
			 country; and
					(B)the President
			 determines, after receiving the advice of the International Trade Commission in
			 accordance with section 503(e) of the Trade Act
			 of 1974 (19 U.S.C. 2463(e)), that the article is not
			 import-sensitive in the context of imports from beneficiary Asia or South
			 Pacific countries.
					(2)Rules of
			 originThe duty-free treatment provided under paragraph (1) shall
			 apply to any article described in that paragraph that meets the requirements of
			 section 503(a)(2) of the Trade Act of
			 1974 (19 U.S.C. 2463(a)(2)), except that for purposes of determining
			 if the article meets the 35-percent requirement under subparagraph (A)(ii) of
			 such section—
					(A)if the cost or
			 value of materials produced in the customs territory of the United States is
			 included with respect to that article, an amount not to exceed 15 percent of
			 the appraised value of the article at the time it is entered that is attributed
			 to such United States cost or value may be applied toward meeting the
			 35-percent requirement; and
					(B)the cost or value
			 of the materials included with respect to that article that are produced in one
			 or more beneficiary Asia or South Pacific countries or former beneficiary Asia
			 or South Pacific countries shall be applied toward meeting the 35-percent
			 requirement.
					(c)Textile and
			 apparel articles
				(1)In
			 generalThe preferential treatment described in subsection (a) of
			 section 112 of the African Growth and Opportunity Act (19 U.S.C. 3721(a)) shall
			 apply with respect to textile and apparel articles described in paragraphs (1),
			 (2), (4), (5), (7), and (8) of subsection (b) of such section and paragraphs
			 (2) and (3) of this subsection that are imported directly into the customs
			 territory of the United States from a beneficiary Asia or South Pacific country
			 except that such section 112 shall be applied and administered with respect to
			 such articles—
					(A)in subsection
			 (a), by substituting a beneficiary Asia or South Pacific country (as
			 defined in section 3 of the Asia–South
			 Pacific Trade Preferences Act) for a beneficiary
			 sub-Saharan African country described in section 506A(c) of the Trade Act of
			 1974; and
					(B)in paragraphs
			 (1), (2), (4), (5), (7), and (8) of subsection (b), by substituting
			 beneficiary Asia or South Pacific country and beneficiary
			 Asia or South Pacific countries for beneficiary sub-Saharan
			 African country and beneficiary sub-Saharan African
			 countries, respectively, each place such terms appear.
					(2)Textile and
			 apparel articles assembled from regional and other fabric
					(A)In
			 generalTextile and apparel articles described in this paragraph
			 are textile and apparel articles wholly assembled in one or more beneficiary
			 Asia or South Pacific countries or former beneficiary Asia or South Pacific
			 countries, or both, from fabric wholly formed in one or more beneficiary Asia
			 or South Pacific countries or former beneficiary Asia or South Pacific
			 countries, or both, from yarn originating either in the United States or one or
			 more beneficiary Asia or South Pacific countries or former beneficiary Asia or
			 South Pacific countries, or both (including fabrics not formed from yarns, if
			 such fabrics are classifiable under heading 5602 or 5603 of the Harmonized
			 Tariff Schedule of the United States and are wholly formed and cut in the
			 United States, in one or more beneficiary Asia or South Pacific countries or
			 former beneficiary Asia or South Pacific countries, or any combination
			 thereof), whether or not the textile and apparel articles are also made from
			 any of the fabrics, fabric components formed, or components knit-to-shape
			 described in paragraph (1) or (2) of section 112(b) of the African Growth and
			 Opportunity Act (19 U.S.C. 3721(b)) (unless the apparel articles are made
			 exclusively from any of the fabrics, fabric components formed, or components
			 knit-to-shape described in paragraph (1) or (2) of such section 112(b)).
					(B)Limitations on
			 benefits
						(i)In
			 generalPreferential treatment under this subsection shall be
			 extended in the 1-year period beginning January 1, 2012, and in each of the
			 succeeding 10 1-year periods, to imports of textile and apparel articles
			 described in subparagraph (A) in an amount not to exceed the applicable
			 percentage of the aggregate square meter equivalents of all textile and apparel
			 articles imported into the United States in the most recent 12-month period for
			 which data are available.
						(ii)Applicable
			 percentageFor purposes of this subparagraph, the term
			 applicable percentage means 11 percent for the 1-year period
			 beginning January 1, 2012, increased in each of the 10 succeeding 1-year
			 periods by equal increments, so that for the period beginning January 1, 2022,
			 the applicable percentage does not exceed 14 percent.
						(3)Handloomed, handmade, folklore articles and
			 ethnic printed fabrics
					(A)In
			 generalA textile or apparel article described in this paragraph
			 is a handloomed, handmade, folklore article or an ethnic printed fabric of a
			 beneficiary Asia or South Pacific country or countries that is certified as
			 such by the competent authority of such beneficiary country or countries. For
			 purposes of this subsection, the President, after consultation with the
			 beneficiary Asia or South Pacific country or countries concerned, shall
			 determine which, if any, particular textile and apparel goods of the country or
			 countries shall be treated as being handloomed, handmade, or folklore articles
			 or an ethnic printed fabric.
					(B)Requirements
			 for ethnic printed fabricEthnic printed fabrics qualified under
			 this paragraph are—
						(i)fabrics
			 containing a selvedge on both edges, having a width of less than 50 inches,
			 classifiable under subheading 5208.52.30 or 5208.52.40 of the Harmonized Tariff
			 Schedule of the United States;
						(ii)of
			 the type that contains designs, symbols, and other characteristics of Asian or
			 South Pacific prints—
							(I)normally produced
			 for and sold on the indigenous Asian or South Pacific market; and
							(II)normally sold in
			 Asia or South Pacific countries by the piece as opposed to being tailored into
			 garments before being sold in indigenous Asian or South Pacific markets;
							(iii)printed,
			 including waxed, in one or more beneficiary Asia or South Pacific countries;
			 and
						(iv)fabrics formed
			 in the United States, from yarns formed in the United States, or from fabric
			 formed in one or more beneficiary Asia or South Pacific countries from yarn
			 originating in either the United States or one or more beneficiary Asia or
			 South Pacific countries.
						(4)Special
			 rule
					(A)In
			 generalPreferential treatment under this subsection shall be
			 extended through December 31, 2019, for textile and apparel articles that are
			 wholly assembled in one or more beneficiary Asia or South Pacific countries or
			 former beneficiary Asia or South Pacific countries, or both, regardless of the
			 country of origin of the yarn or fabric used to make such articles.
					(B)Country
			 limitations
						(i)Small
			 suppliersIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from a beneficiary Asia or South
			 Pacific country are less than 1 percent of the aggregate square meter
			 equivalents of all textile and apparel articles imported into the United States
			 during that calendar year, such imports may be increased to an amount that is
			 equal to not more than 1.5 percent of the aggregate square meter equivalents of
			 all textile and apparel articles imported into the United States during that
			 calendar year for the succeeding calendar year.
						(ii)Other
			 suppliersIf, during a calendar year, imports of textile and
			 apparel articles described in subparagraph (A) from a beneficiary Asia or South
			 Pacific country are at least 1 percent of the aggregate square meter
			 equivalents of all textile and apparel articles imported into the United States
			 during that calendar year, such imports may be increased by an amount that is
			 equal to not more than 1/3 of 1 percent of the aggregate
			 square meter equivalents of all textile and apparel articles imported into the
			 United States during that calendar year for the succeeding calendar
			 year.
						(iii)Aggregate
			 country limitIn no case may the aggregate quantity of textile
			 and apparel articles described in subparagraph (A) imported into the United
			 States during a calendar year under this subsection exceed the applicable
			 percentage set forth in paragraph (2)(B)(ii) for that calendar year.
						(d)Other
			 restrictionsThe provisions of subsections (b)(3)(B) and (e) of
			 section 112 and section 113 of the African Growth and Opportunity Act (19
			 U.S.C. 3721 and 3722) shall apply with respect to the preferential treatment
			 extended under this section to a beneficiary Asia or South Pacific country by
			 substituting beneficiary Asia or South Pacific country for
			 beneficiary sub-Saharan African country and beneficiary
			 Asia or South Pacific countries and former beneficiary Asia or
			 South Pacific countries for beneficiary sub-Saharan African
			 countries and former sub-Saharan African countries,
			 respectively, as appropriate.
			(e)Technical
			 amendmentSection 6002(a)(2)(B) of the Africa Investment
			 Incentive Act of 2006 (Public Law 109–432) is amended by inserting before
			 by striking the following: in paragraph
			 (3),.
			6.Reporting
			 requirementThe President
			 shall monitor, review, and report to Congress, not later than 1 year after the
			 date of the enactment of this Act, and annually thereafter, on the
			 implementation of this Act and on the trade and investment policy of the United
			 States with respect to the Asia or South Pacific countries.
		7.Termination of
			 preferential treatmentNo
			 duty-free treatment or other preferential treatment extended to a beneficiary
			 Asia or South Pacific country under this Act shall remain in effect after
			 December 31, 2022.
		8.Effective
			 dateThe provisions of this
			 Act shall take effect on January 1, 2012.
		
